Case 21-50997-BLS   Doc 16-1   Filed 07/21/21   Page 1 of 3




                    EXHIBIT 1
                                      Case 8:21-cv-00375-DOC-ADS
                                                    Case 21-50997-BLS
                                                                    Document
                                                                       Doc 16-1
                                                                             25 Filed
                                                                                 Filed04/16/21
                                                                                       07/21/21 Page
                                                                                                 Page1 2ofof2 3 Page ID #:504



                                         1

                                         2

                                         3

                                         4

                                         5

                                         6

                                         7

                                         8
                                                                  UNITED STATES DISTRICT COURT
                                         9
                                                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                        10                                            )
                                             NIPPON SIGMAX CO., LTD, a Japanese ) CASE NO.: 8:21-cv-00375-DOC
                                        11   corporation; SIGMAX AMERICA, INC. a )
TEL 714-839-3800 • FAX 714-795-2995
 650 TOWN CENTER DRIVE , SUITE 1530




                                             California corporation,                  ) ORDER DENYING MOTION TO
   COSTA MESA, CALIFORNIA 92626




                                        12                                            ) STAY AND GRANTING IN
                                                         Plaintiffs,                  ) PART AND DENYING IN PART
          FORTIS LLP




                                        13                                            ) EX PARTE APPLICATION
                                                    vs.                               )
                                        14                                            )
                                             KRANOS CORPORATION, INC. dba             )
                                        15   “Schutt Sports,” a Delaware Corporation; ) Removal Filed: 2/26/2021
                                             ROBERT ERB, an individual; and DOES )
                                        16   1 – 50                                   )
                                                                                      )
                                        17                Defendants.                 )
                                                                                      )
                                        18                                            )
                                                                                      )
                                        19                                            )
                                                                                      )
                                        20                                            )
                                                                                      )
                                        21                                            )
                                                                                      )
                                        22                                            )
                                                                                      )
                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
                                                                               -1-
                                                 ORDER DENYING MOTION TO STAY AND GRANTING IN PART AND DENYING
                                                                  IN PART EX PARTE APPLICATION
                                      Case 8:21-cv-00375-DOC-ADS
                                                    Case 21-50997-BLS
                                                                    Document
                                                                       Doc 16-1
                                                                             25 Filed
                                                                                 Filed04/16/21
                                                                                       07/21/21 Page
                                                                                                 Page2 3ofof2 3 Page ID #:505



                                         1          On April 15, 2021, at 10:00 a.m. in Courtroom 9D of the above-referenced Court,
                                         2   the Court conducted a hearing and heard oral argument via Zoom videoconference on
                                         3   Defendant Robert Erb’s (“Erb”) Motion to Stay Proceedings Pending Outcome of
                                         4   Bankruptcy Case (the “Motion to Stay”) and Ex Parte Application for Extension of Time
                                         5   to File Response to Complaint (the “Ex Parte Application”), the Honorable David O.
                                         6   Carter presiding. Eric J. Hardeman, Esq. appeared on behalf of Plaintiffs Nippon Sigmax
                                         7   Co. Ltd and Sigmax America, Inc. (collectively “Plaintiffs”). Michael Foreman, Esq.
                                         8   appeared on behalf of Erb.
                                         9          After considering the papers submitted in support of and in opposition to the
                                        10   Motion to Stay and the Ex Parte Application, as well as the arguments of counsel at the
                                        11   hearing, the Court HEREBY RULES AS FOLLOWS:
TEL 714-839-3800 • FAX 714-795-2995
 650 TOWN CENTER DRIVE , SUITE 1530
   COSTA MESA, CALIFORNIA 92626




                                        12          The COURT DENIES the Motion to Stay. The Court orders the parties to meet
          FORTIS LLP




                                        13   and confer within fifteen (15) calendar days of the date of this order as to any other
                                        14   motions the parties currently anticipate filing.
                                        15          The Court GRANTS in PART and DENIES in PART the Ex Parte Application.
                                        16   The Court orders Erb to file an answer to Plaintiffs’ Complaint within seven (7) calendar
                                        17   days of the date of this order.
                                        18          The Court sets a Scheduling Conference to take place on June 21, 2021 at 8:30 a.m.
                                        19   in Courtroom 9D.
                                        20

                                        21   IT IS SO ORDERED.
                                        22

                                        23
                                                      April 16, 2021
                                             Dated: __________________________                  _____________________________
                                        24                                                      Hon David O. Carter
                                        25                                                      U.S. District Judge

                                        26

                                        27

                                        28
                                                                               -1-
                                                 ORDER DENYING MOTION TO STAY AND GRANTING IN PART AND DENYING
                                                                  IN PART EX PARTE APPLICATION
